NO. 07-04-0288-CV

                       IN THE COURT OF APPEALS

                  FOR THE SEVENTH DISTRICT OF TEXAS

                              AT AMARILLO

                                PANEL D

                           SEPTEMBER 20, 2004

                     ______________________________


          FORTY ONE THOUSAND SIX HUNDRED THIRTY DOLLARS
                       ($41,630.00), APPELLANT

                                   V.

                     THE STATE OF TEXAS, APPELLEE

                   _________________________________

          FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

             NO. 91,479-B; HONORABLE JOHN B. BOARD, JUDGE

                    _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                         MEMORANDUM OPINION
       Pending before this Court is claimant Gilberto Lamas’s1 motion by which he requests

that his notice of appeal be withdrawn. See Tex. R. App. P. 42.1(a)(1). By the certificate

of conference he indicates that he and the State have agreed to dismiss this appeal.


       Without passing on the merits of the case, we grant the motion and dismiss the

appeal. No motion for rehearing will be entertained and our mandate will issue forthwith.


                                          Don H. Reavis
                                            Justice




       1
        This appeal resulted from a summary judgment in favor of the State of Texas in its
action for seizure and forfeiture of contraband in the sum of $41,630 from claimant Gilberto
Lamas.

                                             2